DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         ERVANS SAINTCLAIR,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-2131

                               [June 6, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Samantha Schosberg Feuer, Judge; L.T. Case No.
502014CF000878A .

   Anthony P. Ryan, Regional Counsel, and Richard G. Bartmon,
Assistant Regional Counsel, Office of Criminal Conflict and Civil Regional
Counsel, West Palm Beach, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., WARNER and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.